DETAILED ACTION
Remarks
Applicant presents a communication dated 7 September 2021 responsive to the 4 June 2021 final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1, 13, and 25. Applicant also cancels claim 2.
Claims 1, 3-7, 9-17, 19-22 and 24-28 remain pending in this application and have been fully considered by the examiner. Claims 1, 13 and 25 are the independent claims.
Applicant’s arguments are unpersuasive and/or moot as set forth in the Response to Arguments section (“Response to Arguments”) below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant submits that the claims are allowable because the subject matter of claim 2 has been incorporated into claims 1 and 25 and the § 112 rejections of those claims and claim 13 have been overcome. (Remarks, p. 10 last par. – p. 11 par. 1).
As to claims 13 and 15, examiner respectfully disagrees and points out that Applicant has removed limitations directed to the multi-tenant runtime component residing in the IDE tool from claims 13 and 25 with its latest amendments. As discussed during the interview, the claims were indicated as allowable precisely because of those limitations and removing them affects allowability of the claim. The Previous Action even cautioned Applicant that removing those features from the claims would affect their allowability. (See the Previous Action at p. 8 item 9.). The claims are rejected herein below.

Applicant requests clarification as to whether or not claim 25 was rejected under 35 U.S.C. § 112(b) in the Previous Action. (Remarks, p. 11). 
Examiner submits in response that reference to that claim was in error and the claim 25 was not rejected under 35 U.S.C. § 112(b) in the Previous Action and is not currently rejected under 35 U.S.C. § 112(b).
Allowable Subject Matter.
Claim 1 would be allowable if the 112 rejections of that claim were somehow overcome without otherwise affecting its allowability over the prior art. Utilizing a multi-tenant runtime component residing in the IDE in the manner recited by the claim is not taught by and would not have been obvious in view of the references of record. 
	Note, however, that this allowable subject matter includes features asserted to be new matter (i.e., the multi-tenant runtime component residing in the IDE) and if those features were simply deleted from the claims, this would affect their allowability over the prior art. Examiner sees no way of removing the new matter from the claim without affecting its allowability.
Claims 3-7, 9-12 and 26-28 would be allowable via their dependence from claim 1.
Claim Objections
Claim 13 are objected to for the following informalities:
Claim 13 refers to “a centralized web based integrated development environment” starting  the last line of p. 5, which appears to be a typographical error that should 
Claim Rejections - 35 USC § 112
The Previous Action’s § 112(b) rejections are withdrawn in view of Applicant’s amendments to the claims.
The Previous Action’s § 112(a) rejections of claims 13-17, 18-22, 24 and 25 are also withdrawn in view of Applicant’s claim amendments.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 9-12 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim refers to “a multi-tenant runtime component residing in the centralized web-based integrated development environment (IDE) tool” at p. 2 ll. 18-19. There does not appear to be any support in the originally filed specification for these features. 

As to claims 2-7, 9-12 and 26-28, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub (US 2016/0092348) (art of record – hereinafter Straub ‘348) in view of Denby (US 2005/0257215) in further view of Angell (US 9,454,363).

As to claim 13, Sheehan discloses a computer program product comprising non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions being executable by a computing device to cause the computing device (e.g., Sheehan, par. [0017-0021]) to:
publish multiple different configuration changes of a base application which is shared amongst multiple clients to a component (e.g., Sheehan, par. [0042] discloses from , wherein the base application is created by a developer; (all applications are necessarily created by a developer) wherein the base application with its multiple different configuration changes for each client that has created its own different configuration change starts with common base code shared amongst each version of the base application; (e.g., Sheehan, par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0070] discloses package 202 may be a ‘golden’ version of an application. The application package 202 may be a standardized copy or base version from which other customizations may be applied)
the multiple different configuration changes of the base application as separate versions of the base application, (e.g., Sheehan, par. [0042] discloses from time to time, an update server 118 may distribute update packages 120 to the package distribution server. Update packages 120 may include bug fixes, upgrades or other changes to an application package [each update package being a new version of the base application]),
leverage the separate versions of the base application with client specific updates which were made to the base application (e.g., Sheehan; par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218 [i.e., leverage the new version of the base application]. In some cases, the metadata will cause a  prior to the publishing; (e.g., Sheehan, par. [0043] discloses the metadata in a package update 120 [the implication or fair suggestion being that user customizations exist prior to the update packages being published because the package updates include metadata for pre-existing customizations]) by making changes to the common base code of the base application of each of the separate versions by adding common additional code to each of the separate versions of the base application to create updates, without affecting client changes made by each client in creating the different configuration changes for each client that has created its own different configuration change; (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files [code]; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 [at the server, see above] may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218.  In some cases, the metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resource in the current version of the package 202 [i.e., adding common additional code]; par. [0044] discloses metadata may indicate that the updated resource may be used in place of an earlier version [i.e., adding common additional code] but not a user customized version [i.e., without overwriting (affecting) changes made by each client]) and 
providing the separate versions of the base application to clients (e.g., Sheehan, par. [0027] discloses a package distribution server may serve an application package [which can be an updated version, see above] to the client; Fig. 2 and associated text, par. [0028] discloses a user interface may be a mechanism for the user to use the application [of the client, see figure. Note that the client of the claims here is the user of Sheehan]; par. [0074] discloses a server device from which the current version of the application package may be obtained) with their own client specific updates (e.g., Sheehan, par. [0039] discloses several different customized versions of application packages 116 may be created, each for a different user) made prior to leveraging of the multiple different configuration changes of the base application, (e.g., Sheehan, par. [0078] discloses the update manager 204 may update [leverage] resources within the current version of the application package 202 based on the metadata; par. [0044] the metadata in a package update 120 may define whether an updated resource is used in place of any existing resources. Such metadata may indicate that the updated resource may be used in place of an earlier version but not a user customized version [i.e., since the resources exist at the time update (leveraging) takes place, they were made prior to the adding the common additional code])
wherein the program instructions cause the computing device to maintain a base representation of the base application (e.g., Sheehan, par. [0036] discloses an application package 108; par. [0039] disclose in a second mechanism several customized version of application packages 116 may be created, each for a different user) and provide changes of the base application (e.g., Sheehan, par. [0039] discloses, changes may be used to create customized versions of application package 116; par. [0027] discloses a package distribution server may serve an application package to the client;) without affecting the multiple different configuration changes of the base application made by the multiple clients to the base application for any multiple different configuration changes of the base application for any separate version for the base application with client specific updates; (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0043] discloses resources may be modified by users; par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218 [any new version for the base application].  In some cases, the metadata will cause a resource in the new version of the package 218 [configuration change to the base application] to overwrite a corresponding resource in the current version of the package 202; par. [0044] discloses metadata may indicate that the updated resource may be used in place of an earlier version but not a user customized version [i.e., without affecting a client specific update]) 
wherein the program instructions executable by the computing device cause the computing device (e.g., Sheehan, par. [0017-0021]) to:
identify changes between a local configuration and a new configuration; (e.g., Sheehan), par. [0042] discloses an update server may distribute update packages 120 [new configuration] to the package distribution server 104. The distribution server 104 may have an update manager that may create a new application package using the package updates; par. [0043] discloses the package updates may be in the form of complete packages or in the form of a group of modified or updated resources, such as a differential set of resources; par. [0044] discloses metadata in a package update and such metadata may indicate that the updated resource is to be used in place of any previous version or may indicate that the updated resource may be used in place of an earlier version but not a user customized version [This would require a and
synchronize differences between the local configuration and the new configuration (e.g., Sheehan, par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218. In some cases, the metadata will cause a resource in the new version of the package 218 [new configuration] to overwrite a corresponding resource in the current version [local configuration] of the package 202 [i.e., synchronizing differences]) to reduce an amount of time required to update the local configuration with the new configuration, (claim language is not limited by claim language that suggests or makes optional but does not require step to be performed or limit the claim to a particular structure, see M.P.E.P. § 2111.04) using the component residing in the server, separate from mobile devices of the clients, (e.g., Sheehan, par. [0042] discloses the package distribution server may have an update manager; par. [0026] discloses client 102 may be a mobile device, laptop or any other [note that the users of Sheehan are the claimed clients and the clients of Sheehan are the claimed mobile devices]; par. [0041] discloses changes used to create customized versions of application packages 116. Some changes may affect only a specific client. Other changes may be shared with other client devices through a customized version of an application package 116 by the distribution server 104) prior to providing the new version of the base application to the mobile devices of the clients, (e.g., Sheehan, par. [0051] discloses. The update manager may create a customized package by merging a current version of a package without recompiling the versions of the base application with the client specific updates stored in the mobile devices of the clients (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources of the package 202 In some cases metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resources in the current version of the package 202; par. [0033] discloses resources may include executable files [i.e., already compiled files. Since new executables simply replace corresponding executables in the current version, the current version (stored in the mobile devices of the clients when the current version was served to those devices) is not recompiled. Note that nowhere does Sheehan explicitly or inherently disclose the use or need for recompilation either]) 
development for the publishing of the multiple different configuration changes of the base application (see above) and
the base application (see above).
	Sheehan does not explicitly disclose a multi-tenant runtime component; to push the configuration changes to a metadata store for storage; to push to clients; to push the changes of the base application; wherein the server is comprised of a centralized web based integrated development environment (IDE) tool; the multi-tenant runtime component residing in the server, pushing to the devices of each of the clients, wherein the leveraging is performed by a centralized web based integrated development environment (IDE) tool configured to present a single program, using the multi-tenant runtime component, the IDE tool performs development, and the multi-tenant runtime component leverages backend services unique to each client, and 
	However, in an analogous art Straub ‘348 discloses:
	a multi-tenant runtime component; (e.g., Straub ‘348 Fig. 1 and associated text, par. [0070]: cloud infrastructure system 102 [multi-tenant runtime component]; par. [0107]: a user may request services as a tenant of MCS 122 [part of infrastructure 102, see figure]; par. [0228]: composer module 860 may be embodied as a multi-tenant application development environment).
	a multi-tenant runtime component residing in the server (e.g., Straub ‘348, par. [0075]: cloud infrastructure system 102 [multi-tenant runtime component] may comprise one or more servers)
	a centralized web based integrated development tool configured to present a single program, using the multi-tenant runtime component, (see above, the application composer module being a single program)
the multi-tenant runtime component leverages backend services unique to the each client, (e.g., Straub ‘348, par. [0223]: portal 800 may be included in framework 124 [part of infrastructure 102, see figure 1]; par. [0225] discloses module 820 [part of portal 800, see figure 8] provides developers with tools to manage APIs. A developer can create API that exposes functionality of a backend service according to predetermined criteria, such as user identity, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component on a server and IDE of Sheehan, by incorporating a multi-tenant component on a server presenting a single program and that leverages backend services unique to each client like that taught by Straub, as Straub would provide the advantages of a means for a third party to provide an IDE or services to multiple tenants and a means of exposing backend services based on user identity or device type. (See Straub ‘348 at pars. [0225], [0228] and [0107]).
Further, in an analogous art, Denby discloses:
to push the configuration changes to a metadata store for storage; (e.g., Denby, par. [0038] discloses a software update, i.e., a patch, upgrade or new release; par. [0039] discloses once the software upgrade utility has received the release, it can be distributed in one of four methods. The first being the software upgrade utility can push the software release to other software upgrade servers [store]; par. [0053] discloses fig. 1 illustrates a server 100 having a firmware upgrade utility [i.e., the software update utility is software on the update server]) 
to push to devices of the clients (e.g., Denby, par. [0039] discloses once the software upgrade utility has received the release [which would include receiving via a push from another upgrade server, see above], it can be distributed in one of four methods; par. [0040] discloses the second method is to schedule jobs to push the software release to the target device(s) [i.e., the users of those devices])  
to push changes of the base application (e.g., Denby, par. [0039] discloses the supplier or vendor publishes a software update, i.e., a patch, upgrade [a patch or upgrade being a change and
pushing to the devices of each of the clients (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan, which discloses multiple different configuration changes of a base application as a new version of the base application to be shared by multiple clients and providing the new version of the base application to clients with their own specific updates, by including pushing the configuration changes to a store and pushing to clients, as taught by Denby. Pushing the software (instead of pulling) would provide a means for the software transfer to be initiated by the sender instead of the receiver.
Further still, in an analogous art, Angell discloses:
wherein the server is comprised of a centralized web based integrated development environment tool, (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 51-52 discloses system 102 may be, for example, a server; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [IDE, a single program, on server 102 and centralized because it is for various mobile devices, see figure])
wherein the leveraging is performed by a centralized web based integrated development environment (IDE) configured to present a single program, the IDE performs development, (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 25-30 discloses system 100 includes one or more mobile computing devices; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [IDE, a single program, centralized because it is for various mobile devices, see figure]; col. 19 ll. 63-65 discloses any changes [common additional and wherein the common additional code includes metadata about at least one of a presentation layer or data objects associated with the base application that have changes made to presentation layer or data objects, (e.g., Angell, col. 13 ll. 20-29 discloses a user of the developer computer 106 using the app development environment [IDE] may make any changes to the XML ADL code files and/or app related assets) after initial deployment and compilation of the application, without recompilation of the separate versions of the base application with the client specific updates stored in the mobile devices of the clients (e.g., Angell, col. 12 ll. 27-32 discloses during the build process, the provisioned 618 inserts pre-compiled shared library comprising the engine into each app and signs the app. Once the app is signed, it may be uploaded to the app repository computer system 114; col. 17 ll. 51-59 discloses mobile computing device 110 transmits a request to the app repository computer system 114 for a particular app. The device receives the data associated with the requested app and downloads and installs the app in memory [initial deployment]; col. 19 ll. 63-65 discloses any changes [common additional code] to the app with the engine may be made and may be transmitted to the mobile computing device without recompiling the app) wherein the IDE tool updates the functionality of the base application by updating codes that provide a layout and/or instructional logic updates (e.g., Angell, col. 13 ll. 20-29 discloses a user of the developer computer 106 using the app development environment [IDE] may make any changes to the XML ADL code files [instructional logic] and/or app related assets; col. 17 ll. 4-7 discloses the layouter 710 converts the parsed XML ADL code into user interface views).


As to claim 16, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), Sheehan further discloses wherein the program instructions cause the computing device to synchronize the base application with the multiple different configuration changes of the base application with the client specific updates (e.g., Sheehan, par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 [base application with the client specific updates, see above] based on the metadata associated with the individual resources in the updated package 218 [base application with the multiple different configuration changes,  

As to claim 21, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), Sheehan further discloses wherein the multiple different configuration changes include an active custom configuration and one or more alternate configurations (e.g., Sheehan, par. [0039] discloses several different customized versions of application packages 116 may be created, each for a different user or situation [any one of these versions being an active custom confirmation and the others being alternates]; par. [0002] discloses elements that may be customized. For example, a user interface may be configured with a certain look and feel).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Kruger et al. (US 2005/0160257) (art of record – hereinafter Kruger).

As to claim 14, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), but does not explicitly disclose wherein the program instructions cause the computing device to return a success notification that the configuration changes have been saved. 
However, in an analogous art, Kruger discloses:
wherein the program instructions cause the computing device to return a success notification that the configuration changes have been saved (e.g., Kruger, par. [0018] discloses a success message is issued to the system administrator to indicate that download of the firmware was successful. The success message provides a notification that the firmware has been successfully downloaded to the hard drive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan/Saenz, which discloses storing configuration changes by incorporating returning a success message notification that the configuration changes have been saved, as taught by Kruger, as Kruger would provide the advantage of a means of notifying a system administrator. (See Kruger, par. [0018]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Nguyen et al. (US 9,042,382) (art of record -- hereinafter Nguyen).

As to claim 15, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), and further discloses changes from the metadata store (see rejection of claim 13 above) but does not explicitly disclose wherein the program instructions cause the computing device to look up the configuration changes on each service call. 
However, in an analogous art, Nguyen discloses:
wherein the program instructions cause the computing device to look up the configuration changes on each service call (e.g., Nguyen, Abstract discloses the application [service] checks for updates when it is invoked [called] by  the user. By checking for updates from the vendor [i.e., looking up configuration changes from a metadata store, the updates must be stored], the application will always have the mode up to date patches fixes and/or new features)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan/Saenz, which discloses configuration changes to an application stored in a metadata store, by incorporating looking up configuration changes on each service call, as taught by Nguyen, as Nguyen would provide the advantage of a means to ensure the application will always have the most up to date changes. (See Nguyen, Abstract).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Begun (US 7,281,018).

As to claim 17, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), Sheehan further discloses wherein the program instructions cause the computing device to update visual configurations, business logic and synchronization information of the base application (e.g., Sheehan, par. [0066] discloses customized resources may be modifications of existing resources; par. [0055] discloses customized resources [and therefore resources in general] may include items that change the look and feel or user interface of an application [visual configurations]; par. [0056] discloses 
Sheehan/Straub ‘348/Denby/Angell does not explicitly disclose to update bindings of data to form elements.
However, in an analogous art, Begun discloses:
to update bindings of data to form elements; (e.g., Begun, col. 9 ll. 18-21 discloses the differences are used to update the binding between each field in the form template and the one or more corresponding nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan which discloses updating application data, by incorporating updating bindings to form elements, as taught by Begun, as Begun would provide the advantage of a means of making corresponding changes to a form template when a data source has changed. (See Begun, col. 8 ll. 30-36).

As to claim 19, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), Sheehan further discloses wherein the program instructions cause the computing device to retrieve any application specific updates that need to be loaded into a mobile device, including any configuration data needed (e.g., Sheehan, par. [0095] discloses embodiments may analyze [retrieve] each resource in a new version of an application package; par. [0101] discloses to determine which resources in 
Sheehan/Straub ‘348/Denby/Angell does not explicitly disclose updates including service mappings or data bindings.
However, in an analogous art, Begun discloses:
updates including service mappings and data bindings; (e.g., Begun, col. 9 ll. 18-21 discloses the differences are used to update the binding between each field in the form template and the one or more corresponding nodes; Abstract discloses a first data source has a node. A second data source has a plurality of nodes.  Each of the first and second data source may be a document expressed in a web service definition language [so bindings also include service mappings, as a binding is mapping and the fields are bound to web service definition nodes]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan which discloses updating application data, by incorporating updating bindings to form elements and service mappings, as taught by Begun, as Begun would provide the advantage of a means of making corresponding changes to a form template when a data source has changed. (See Begun, col. 8 ll. 30-36).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Bower (US 2005/0065953).

As to claim 20, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above) and the mobile device (see Sheehan, par. [0026]) but does not explicitly disclose wherein the new version of the base application requires installation and initialization on the mobile device without recompiling
However, in an analogous art, Bower discloses wherein the new version of the base application requires only installation and initialization on the device without recompiling (e.g., Bower, par. [0058] discloses the invention allows users and developers to change the structures and some behavior for an application without recompiling the application. When the data structure design for a program changes, then the XML file can be modified and the application can learn about the new data objects and formats when the program loads the XML description files [initializes]; par. [0023] discloses the data structure definitions can be loaded by the compiled program [the program must be installed to do anything]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan/Straub, which discloses storing making new versions of a base application, by incorporating new versions requiring installation and initialization but not recompilation, as taught by Bower, as Bower would provide the advantage of a less time consuming means of making changes. (See Bower, par. [0006]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Kuchibhotla et al. (US 2016/0350098) (art of record -- hereinafter Kuchitbhotla).

As to claim 22, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 21 (see rejection of claim 21 above), Sheehan further discloses the active custom configuration and one or more alternate configurations (see rejection of claim 21 above) but does not explicitly disclose wherein the active custom configuration and one or more alternate configurations are cached configurations. 
However, in an analogous art, Kuchibhotla discloses:
wherein the configuration and one or more alternate configurations are cached configurations (e.g., Kuchibhotla, par. [0070] discloses the gateway stores the updated version of the gold image, including tenant-specific and target-specific data, in a cache; par. [0079] discloses cached images 122).
It would have been obvious to one of ordinary skill in the art tom modify Sheehan, which discloses an active custom configuration and one or more alternate configurations, by incorporating caching the configurations, as taught by Kuchibhotla, as Kuchibhotla would provide the advantage of a means for a tenant to download a configuration a single time. (See Kuchibhotla, par. [0070]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Straub ‘348 (US 2016/0092348) in view of Denby (US 2005/0257215) in view of Angell (US 9,454,363) in further view of Phillips (US 2011/0061045) (art of record – hereinafter Phillips).

As to claim 24, Sheehan/Straub ‘348/Denby/Angell discloses the computer program product of claim 13 (see rejection of claim 13 above), but Sheehan/Saenz/Denby/Angell does not 
However, in an analogous art, Phillips discloses:
wherein the program instructions executable by the computing device cause the computing device (e.g., Phillips, par. [0367])   to: 
load the new configuration for a particular end-user in a background, while the base application is running, and after synchronization, run the local configuration with the new configuration (e.g., Phillips, par. [0345] discloses synchronization of data may be done any time a virtual machine instance is running; par. [0357] discloses the synchronization of data may be done in the background. In the background, changes made a remote device may be pushed to the user's desktop of the local virtual machine [the fair suggestion being the virtual machine will run after being synchronized using the synchronized data, otherwise there would be no need to synchronize])
It would have been obvious to one of ordinary skill in the art tom modify Sheehan, which discloses running applications by incorporating synchronizing in the background differences between a local and new configuration while the application is running, as taught by Phillips, as Phillips would provide the advantage of a means of ensuring one machine is updated when changes are made on another machine. (See Phillips, par. [0346]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Angell (US 9,454,363) in view of Straub et al. (US 2016/0378439) .

As to claim 25, Sheehan discloses a system comprising:
 a server including a CPU, a computer readable memory and a computer readable storage medium; (e.g., Sheehan, par. [0024] discloses distribution server 104 may be a computer server [necessarily comprising a CPU and memory]; par. [0017] discloses the subject matter may take the form of a computer program product on a computer-readable storage medium)
program instructions to save client specific changes of a base application, respectively made by specific clients, to a metadata store as multiple versions of the base application, the multiple versions of the base application each include a common base code; (e.g., Sheehan, par. [0033] disclose an application package may contain the resources used to execute the application. Resources may include executable files [code], scripts, dynamic linked libraries, or other element; Fig. 2 part 116 and associated text, par. [0034] discloses a user may change a resource [unchanged resources being common base code of a base application]; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user [must be stored, that storage being a metadata store]), wherein the base application is created by a developer; (e.g., Sheehan discloses par. [0042] disclose from time to time, an update sever may distribute update packages 120; par. [0048] discloses update versions of a package may be created by an application developer [applications are necessarily created by developers. And if an application developer releases update packages from time to wherein the multiple versions of the base application each start with the common base code shared amongst each of the multiple versions of the base application; (e.g., Sheehan, par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0070] discloses package 202 may be a ‘golden’ version of an application. The application package 202 may be a standardized copy or base version from which other customizations may be applied)
 program instructions to update the multiple versions of the base application with a common change to the base code without affecting the client specific changes to each of the stored multiple versions of the base application; (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files [code]; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218.  In some cases, the metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resource in the current version of the package 202 [i.e., adding common additional code]; par. [0044] discloses metadata may indicate that the updated resource may be used in place of an earlier version [i.e., adding common additional code] but not a user customized version [i.e., without affecting changes made by each client]) wherein the program instructions to update the multiple version of the base application include program instructions to respectively synchronize any of the updates of the base application with any of the multiple version of the base application stored in the metadata store (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 may update various resources within the current version [any version] of the application package 202 based on the metadata associated with the individual resources in the updated package 218.  In some cases, the metadata will cause a resource in the new version [any of the updates] of the package 218 to overwrite a corresponding resource in the current version of the package 202 [i.e., synchronizing updates with a latest version]) using a component, separate from the mobile devices of each of the clients (e.g., Sheehan, par. [0042] discloses the package distribution server may have an update manager; par. [0026] discloses client 102 may be a mobile device, laptop or any other [note that the users of Sheehan are the claimed clients and the clients of Sheehan are the claimed mobile devices]; par. [0041] discloses changes used to create customized versions of application packages 116. Some changes may affect only a specific client. Other changes may be shared with other client devices through a customized version of an application package 116 by the distribution server 104) and
program instructions to provide the updated multiple versions of the base application to mobile devices of the specific clients (e.g., Sheehan, par. [0027] discloses a package distribution server may serve an application package [which can be an updated version, see above] to the client [mobile device, see above]; Fig. 2 and associated text, par. [0028] discloses a user interface may be a mechanism for the user to use the application [of the client,  with their own client specific changes of the base application, (e.g., Sheehan, par. [0039] discloses several different customized versions of application packages 116 may be created, each for a different user) made prior to the adding of the common change to the base code for any version of the base application with its unique tailored solution, (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources within the current version of the application package 202 [i.e., add common changes] based on the metadata; par. [0044] the metadata in a package update 120 may define whether an updated resource is used in place of any existing resources. Such metadata may indicate that the updated resource may be used in place of an earlier version but not a user customized version [i.e., since the resources exist at the time update (adding common additional code) takes place, they were made prior to the adding the common additional code]) without recompiling versions of the base application stored in the mobile devices of the clients (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources of the package 202 In some cases metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resources in the current version of the package 202; par. [0033] discloses resources may include executable files [i.e., already compiled files. Since new executables simply replace corresponding executables in the current version, the current version (stored in the mobile devices of the clients when the current version was served to those devices) is not recompiled. Note that nowhere does Sheehan explicitly or inherently disclose the use or need for recompilation either]) and
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (e.g., Sheehan, par. [0017-0021]) and
wherein the updating of the multiple versions of the base application with a common change to the base code is performed, the updating of the multiple versions of the base application with a common change to the base code (see the portions of Sheehan cited with respect to the “program instructions to update…”) and
the unique tailored solution for each client is provided to mobile devices with the common change to the base code (e.g., Sheehan, par. [0027] discloses a package distribution server may serve an application package [which contain the common additional code, see above] to the client; Fig. 2 and associated text, par. [0028] discloses a user interface may be a mechanism for the user to use the application [of the client, see figure. Note that the client of the claims here is the user of Sheehan]; par. [0074] discloses a server device from which the current version of the application package may be obtained; par. [0026] discloses the client may be a handheld mobile device; par. [0041] discloses other changes may be deployed with other client devices).
Sheehan does not explicitly disclose wherein the server is comprised of a centralized web based integrated development (IDE) tool; a multi-tenant runtime component residing in the server, to push; or wherein the updating is performed by the centralized web based integrated development environment (IDE) tool and the multi-tenant runtime component is configured to present a single program  for the updating,  wherein the common change to the base code includes data mappings and synchronization configurations for connecting backend services for the base application shared by each of the multiple versions of the base application to remap data 
However, in an analogous art, Angell discloses:
wherein the server is comprised of a centralized web based integrated development (IDE) tool; (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 51-52 discloses system 102 may be, for example, a server; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [IDE, a single program, on server 102 and centralized because it is for various mobile devices, see figure])
to push; (e.g., Angell, col. 13 ll. 49-51 discloses changes will be pushed to mobile devices 110 having the app with the engine) and
wherein the updating is performed by the centralized web based integrated development environment (IDE) tool, a single program for the updating, and updating without recompilation of the versions of the application stored in the mobile devices (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 25-30 discloses system 100 includes one or more mobile computing devices; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [centralized because it is for various mobile devices, see figure]; col. 16 ll. 64-66 discloses running the app with the engine 112 as a native app on the mobile computing device; col. 15 ll. 11-15 discloses the app with the engine 112 is executed by the mobile computing device 100 and displayed [rendered]; col. 19 ll. 63-65 discloses any changes to the app with the engine may be made using the app development environment 104 and may be transmitted to the mobile computing device without recompiling the app) and
to push to the devices; (see above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan, which discloses providing a base application with common additional code clients, by including pushing the changes, as taught by Angell. Pushing the changes (instead of pulling) would provide a means for the transfer to be initiated by the sender instead of the receiver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sheehan, which discloses updating multiple versions of the base application with a common change to the base code without recompiling it, by incorporating performing the updating by a centralized web based IDE presenting a single program in which development is performed, as taught by Angell, as Angell would provide the advantage of a means for a developer to perform the development tasks for the updating from a remote computer via the world wide web. (See Angell, Fig. 1, col. 8 l. 58 – col. 9 l. 7).
Further, in an analogous art, Straub ‘439 discloses:
a multi-tenant runtime component residing in the server (e.g., Straub ‘439: Fig. 1 and associated text, par. [0042]: cloud infrastructure 102 [multi-tenant runtime component] may include one or more servers; par. [0079]: a user may request services as a tenant of MCS [part of infrastructure 102, see figure]; par. [0107]: application composer module 260 may be embodied as a multi-tenant application development environment)
the multi-tenant runtime component is configured to present a single program (see above, any service or application composer module 260 being a single program)
wherein the common change to the code includes data mappings and synchronization configurations for connecting backend services for the application  (e.g.,  shared by each of the multiple versions of the application (e.g., Straub ‘439, par. [0215] discloses MAF allows for building the same application for smartphones or for tablets) to remap data bindings and/or data sources of the application (NOTE: claim language is not limited by claim language that suggests or makes optional but does not require step to be performed or limit the claim to a particular structure, see M.P.E.P. § 2111.04; see also the passages of Straub cited above) without recompilation of the versions of the application stored in the devices (e.g. Straub ‘439, par. [0179] discloses declarative deltas can be downloaded or pushed to the user’s device; par. [0182] discloses providing a declarative framework enhances the building and packaging of native applications. There is no code to compile, making the build process more performant) and
the multi-tenant runtime component is configured to execute code from multiple clients while preserving data integrity of each client; (e.g., Straub ‘439, par. [0075] discloses MCS 122 [part of infrastructure 102, see figure] may enable users to load custom code for implementation by cloud infrastructure system 102 [multi-tenant runtime component, see above]; .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server and IDE of Sheehan/Angell, by incorporating a multi-tenant component on a server presenting the IDE configured to execute code from multiple clients while preserving the data integrity of each client, as taught by Straub ‘439, as Straub ‘439 would provide the advantages of a means for a third party to provide services to multiple tenants (see Straub ‘439, pars. [0079], [0107]) and means of protecting customer processes and data. (See Straub ‘439, par. [0077]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base application, base application code and base application changes of Sheehan, which discloses updating multiple versions of an application with a common change to the base code without recompiling it, by incorporating common changes including data mappings and synchronization configurations for connecting backend services for the base application shared by each of the multiple versions of the base application to remap data bindings and/or data sources of the base application, as taught by Straub ‘439, as Straub would provide the advantages of means of updating that functionality on the devices. (See Straub ‘439, pars. [0179], [0183]).
Finally, in an analogous art, Raju discloses:
to execute code within a single process (e.g., Raju, Fig. 9 and associated text, col. 18 ll. 1-5 discloses in a multi-tenant environment, a virtual machine instance [single process] may be configured to host applications for multiple users; col. 15 ll. 17-18 discloses a software application running on the virtual machine instance).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TODD AGUILERA/Primary Examiner, Art Unit 2196